DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 04/07/2022 has been entered. Claims 1-13 remain pending in the application. Applicant’s amendments to the claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 01/07/2022.

Priority
This application is a continuation of PCT/JP2018/014328 filed 04/03/2018 to which it claims domestic priority. This application also claims foreign priority to JP2017073879 filed on 04/03/2017. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 13 objected to because of the following informalities: “an imaging sensor arranged to the insertion part” should be rewritten as “an imaging sensor arranged in the insertion part” for clarity. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the direction of extension". There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the recited limitation will be interpreted as “a direction of extension”. Moreover, it is unclear whether the term “forms” refers to a manufacturing step, and furthermore, it is unclear what is meant by “inverses along the longitudinal direction”. For purposes of examination, it will be interpreted for the zigzag pattern to zigzag along the longitudinal direction. Examiner recommends for the claim to be reworded as “...wherein the second connection part has a zigzag pattern, wherein the second connection part zigzags along a latitudinal direction (or direction perpendicular to the longitudinal direction), and wherein the zigzag pattern extends in the longitudinal direction”, to capture applicant’s figures 14 and 15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Bielewicz (US20090292199) in view of Wakabayashi (US20080200811).
Regarding claim 1, Bielewicz teaches an ultrasound endoscope ([0007]) comprising:
a flexible substrate (280) extending in a longitudinal direction and a width direction (Fig. 21, [0205], [0221], wherein support 280 is made of flexible shape memory material and is flexible enough to pivot), the flexible substrate comprising:
a first connection part (286), a second connection part (282) and a joint (288) connecting the first connection part (286) and the second connection part (282) in the longitudinal direction (Fig. 21, [0221]),
wherein, in a developed view, the joint (288) has a first width, the first connection part (286) has a second width and the second connection part (282) has a third width, in the width direction, wherein the first width is smaller than the second width and the first width is smaller than the third width (Fig. 21), and
wherein the first connection part (286) is formed in a first annular shape, the second connection part (282) is formed in a second annular shape, where the first annular shape and the second annular shape are provided on a same surface side (Fig. 21, [0221], wherein support 280 is tubular);
an ultrasound transducer comprising piezoelectric elements connected to the first connection part (286) ([0004], [0221]).
However, Bielewicz fails to teach an ultrasound cable comprising coaxial cores connected to the second connection part, wherein the coaxial cores are electrically connected to the piezoelectric elements via the flexible substrate.
Wakabayashi teaches an ultrasonic endoscope (1) (Fig. 1, [0066]). Wakabayashi teaches a cable connection board (24) is configured to electrically connect transducer elements (25) to coaxial cables (signal line) (27) of a coaxial cable bundle (26) (Fig. 8, [0072], [0086], wherein the coaxial cable bundle comprises an ultrasound cable and the coaxial cables comprise coaxial cores). Wakabayashi further teaches the cable connection board (24) may comprise a flexible sheet (39) which extends from a proximal end of the transducer elements ([0086]). Figure 8 shows coaxial cables (27) connecting to the proximal end of the flexible sheet (39), constituting a second connection part of the flexible sheet (39).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Bielewicz to include a coaxial cable bundle comprised of coaxial cables electrically connected to the transducer elements as taught by Wakabayashi (Fig. 8, [0072], [0086]). Coaxial cables provide for shielding against electromagnetic interference, allowing for the protection of the ultrasound signal transmission and for maintaining signal/image quality.
Regarding claim 4, Bielewicz in view of Wakabayashi teaches the invention as claimed above in claim 1.
Bielewicz further teaches wherein the third width (282) is larger than the second width (286) (Fig. 21).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bielewicz (US20090292199) in view of Wakabayashi (US20080200811) as applied to claim1 above, and further in view of Bhat (US6645195).
Regarding claim 2, Bielewicz in view of Wakabayashi teaches the invention as claimed above in claim 1.
However, Bielewicz fails to teach the invention further comprising: an insertion part comprising: a distal-end rigid part; a curve part joined to a proximal end side of the distal-end rigid part, the curve part being configured to be curved in at least one direction; and a flexible part joined to a proximal end side of the curve part.
Wakabayashi teaches an ultrasonic endoscope (1) with an insertion portion (2) ([0066]). Wakabayashi teaches the insertion portion (2) to comprise a distal end rigid portion (7), a bending portion (8), and a long flexible tube portion (9) (Fig. 1, [0068]). Wakabayashi further teaches the coaxial cable bundle (ultrasound cable) (26) extends to the ultrasonic transducer portion (20), which is provided on a distal end side of the distal rigid portion (7) ([0068], [0072]), from the ultrasonic observation device (Fig. 1, [0072]). Wakabayashi teaches the coaxial cable bundle (26) extends from through the distal end rigid portion (7), bending portion (8), flexible tube portion (9), operation portion (3), universal cord (4), and ultrasonic cable (6) ([0072]).
However Bielewicz, when modified by Wakabayashi, further fails to teach wherein the ultrasound cable further comprises: a metallic integration shield configured to cover the coaxial cores; and an insulative jacket configured to cover the metallic integration shield, and wherein the insulative jacket covering the coaxial cores reaches the proximal end side of the distal-end rigid part from the flexible tube part via the curve part.
Bhat teaches a catheter-based drug delivery device (10) and an ultrasonic imaging display system (12), wherein the device (10) includes an elongated tubular main body portion (18) and a flexible secondary body portion (20) (Fig. 1, Col. 4, lines 9-26). Bhat teaches an ultrasonic element (38) comprises a transducer array (40) which is located at a distal end of the device (10) (Figs. 2b & 3). Bhat further teaches a coaxial cable (42) connected to the transducer (40) (Col. 5, lines 18-21). Bhat teaches the coaxial cable (42) to comprise a wire (44) surrounded by a metallic shield (46) wrapped in a plastic cover or jacket (48) (Col. 5, lines 31-43). Wakabayashi’s coaxial cable modified by Bhat’s teaching of an insulative jacket would result in the insulative jacket reaching the proximal end side of the distal end rigid portion from the flexible tube portion.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Bielewicz to include an insertion portion comprising a distal part, bending part, and flexible part as taught by Wakabayashi (Fig. 1, [0068]). Bielewicz invention is drawn to a deflectable member located at a distal end of a catheter (Fig. 1, [0007]), with the catheter portion being trivial. Bielewicz shows one embodiment of a catheter (50) including a deflectable member (52) in Figure 5A, but does not explicitly label each portion (Fig. 5A, [0134]). Bielewicz teaches the catheter (50) may be inserted in a body and have its position and functions be controlled by a user ([0154]). It would have been obvious the deflectable member (52) of Bielewicz’s may be equipped to an endoscope of Wakabayashi’s ([0066]). The modification would give the invention of Bielewicz more specificity and function such as the ability to further bend or deflect the distal tip of the device by using the bending portion (8) of an endoscope as taught by Wakabayashi ([0068]), as this would allow for easier navigation and maneuverability in the body of a patient.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Bielewicz in view of Wakabayashi with the teachings of Bhat to further include a metallic shield and insulative jacket to cover the signal lines/coaxial cores. The metallic shield and insulative jacket are components inherent to coaxial cables and are what allow for coaxial cables to shield and isolate the signal line from outside interferences including electromagnetic interference. See: https://en.wikipedia.org/wiki/Coaxial_cable
Claims 3, 5, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bielewicz (US20090292199) in view of Wakabayashi (US20080200811) as applied to claim 1 above, and further in view of Tanaka (US20060025691).
Regarding claim 3, Bielewicz in view of Wakabayashi teaches the invention as claimed above in claim 1.
However, Bielewicz fails to teach wherein the third width is smaller than the second width.
Tanaka teaches an ultrasonic endoscope. Tanaka teaches the ultrasonic endoscope comprising a flexible circuit board (28) which comprises a plurality of first terminals (29a), each connected to an electrode of an ultrasonic transducer (21) and a plurality of second terminals (29b) to which cables (27) are connected to (Fig. 10, [0015-0019]). Tanaka further teaches the side at which the second terminals (29b) are formed have a small diameter compared to the side at which the first terminals (29a) are formed on (Fig. 10, [0020], [0060]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Bielewicz to make the width of the proximal side of the flexible substrate smaller than the distal side as taught by Tanaka (Fig. 10, [0020], [0060]). The modification of Bielewicz with the teachings of Tanaka would decrease the size of the proximal tubular body interface portion (282) and subsequently the inner tubular body (80) (Fig. 21, [0221], wherein the proximal tubular body interface portion 282 is sized to attach to the inner tubular body 80), resulting in using less space inside the endoscope, as Tanaka teaches the small-diameter section (28b) is formed on the proximal side so as to not interfere/collide with a joining member (30) (Fig. 4, [0062]). Moreover, the width of the array support portion (286) of Bielewicz may be increased to width larger than the proximal portion’s (282) to further support more piezoelectric elements to have a larger/wider imaging region (Fig. 21, [0221]).
Regarding claim 5, Bielewicz in view of Wakabayashi and Tanaka teaches the invention as claimed above in claim 3.
However, Bielewicz fails to teach the invention further comprising electrodes formed in the second connection part, wherein the electrodes are connected to the coaxial cores of the ultrasound cable, wherein the electrodes are formed along the width direction of the second connection part.
Tanaka teaches a flexible circuit board (28) with a second terminal section (electrodes) (29b) that is connected to cables (27) on a proximal small-diameter side (28b) (Figs. 10 & 11, [0060], [0062]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Bielewicz to further include electrodes on a proximal end of the flexible substrate as taught by Tanaka (Figs. 10 & 11, [0060], [0062]). Having electrodes on the proximal end or the second connection part would make it easier/quicker for the respective coaxial cables or wires to reach and connect to in order to transmit and receive signals to/from the piezoelectric elements.
Regarding claim 9, Bielewicz in view of Wakabayashi teaches the invention as claimed above in claim 1.
However, Bielewicz fails to teach wherein the flexible substrate further comprises a plurality of electrodes connected to the coaxial cores, respectively, in the second connection part, and wherein the plurality of electrodes are formed on a surface of the flexible substrate on one side.
Tanaka teaches an ultrasonic endoscope. Tanaka teaches the ultrasonic endoscope comprising a flexible circuit board (28) which comprises a plurality of first terminals (29a), each connected to an electrode of an ultrasonic transducer (21) and a plurality of second terminals (29b) to which cables (27) are connected to (Fig. 10, [0015-0019]). As seen in Figure 10, Tanaka further teaches the second terminals (29b) on a side opposite the first terminals (29a) (Fig. 10, [0020], [0060]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Bielewicz to include electrodes on the second connection part configured to connect to cables as taught by Tanaka (Fig. 10, [0015-0019]). Having electrodes on the proximal end or the second connection part would make it easier/quicker for the respective coaxial cables or wires to reach and connect to in order to transmit and receive signals to/from the piezoelectric elements.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bielewicz (US20090292199) in view of Wakabayashi (US20080200811) as applied to claim 1 above, and further in view of Källbäck (US20160228061).
Regarding claim 6, Bielewicz in view of Wakabayashi teaches the invention as claimed above in claim 1.
However, Bielewicz fails to teach wherein the flexible substrate is a first flexible substrate, wherein the ultrasound endoscope further comprises a second flexible substrate, wherein the second flexible substrate extends in the longitudinal direction and comprises a first connection part, a second connection part and a joint connecting the first connection part and the second connection part of the second flexible substrate in the longitudinal direction, and wherein the joints of the first flexible substrate and the second flexible substrate overlap partly in a direction orthogonal to the longitudinal direction.
Källbäck teaches a flexible circuit (100) that utilizes a flexible substrate (105) (Fig. 1, [0036-0037]). Källbäck teaches electrodes (130) and/or ultrasonic transducers (160) may be mounted on them ([0055]). Källbäck further teaches the flexible circuits may be multilayered (Figs. 2 & 3, [0043-0044], [0048]). Figures 2 -4 show the flexible substrates layers (105) overlapping one another, with Figures 3-4 being drawn to a medical device (151) with an elongated body (150) such as a catheter or ultrasonic endoscope ([0050]) . Figure 1 shows an example of a distal section, middle section, and proximal section ([0045]). Therefore, the cross sections of the flexible substrates (105) shown in Figures 3 & 4 show the joints or middle sections overlapping in a direction orthogonal to a longitudinal direction.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Bielewicz to 	have multiple flexible substrate layers overlapping one another as taught by Källbäck (Figs. 3-4, [0043-0044], [0048], [0079]). By having multiple substrate layers, more electrical connections may be made, resulting in an increase in the amount of potential piezoelectric elements or arrays that can be used, or a decrease in number of connections per flexible substrate (lowering connection density). Furthermore, Källbäck recognizes a high density of electronic components raises the difficulty and price to manufacture a device ([0005]) and teaches the construction of their invention to be relatively simple ([0076]), thereby lowering the cost of manufacturing.
Regarding claim 7, Bielewicz in view of Wakabayashi and Källbäck teaches the invention as claimed above in claim 6.
However, Bielewicz fails to teach wherein the second connection part of the first flexible substrate and the second connection part of the second flexible substrate are aligned along the longitudinal direction.
Källbäck teaches the flexible circuit over all of its length is rolled into a tubular shape such that the edges run longitudinally down the length of a shaft ([0034]). Figure 3 shows multiple flexible substrates (105) aligned in a cross section, therefore the entirety of the flexible substrate is aligned including the first connection part, second connection part, and joint part.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Bielewicz to further align longitudinally the flexible substrates. By having the flexible substrates organized and aligned, the design is simpler, resulting in manufacturing costs to be lower as recognized by Källbäck ([0076]). In contrast, having misaligned flexible substrates increases complexity and thereby increases difficulty of manufacturing.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bielewicz (US20090292199) in view of Wakabayashi (US20080200811) as applied to claim 1 above, and further in view of Yagi (US20060058676).
Regarding claim 8, Bielewicz in view of Wakabayashi teaches the invention as claimed above in claim 1.
However, Bielewicz fails to teach wherein the second connection part forms a zigzag pattern, wherein the direction of extension of the zigzag pattern inverses along the longitudinal direction.
Yagi teaches a radial type intracavitary ultrasound probe ([0030]). Yagi teaches the probe comprises a transducer unit (1) that is connected to one of a flexible circuit board (2); the other end of the flexible circuit board (2) is connected to cables ([0031]). Yagi further teaches the flexible circuit board (2) is spirally wound and extends in the longitudinal direction (Fig. 1, [0032-0033]). As shown in Figure 1, the flexible circuit board (2) forms a zigzag pattern, wherein the flexible circuit board (2) zigzags and extends along the longitudinal direction.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Bielewicz to have part of the flexible substrate be spirally wound so as to form a zigzag pattern along a longitudinal direction as taught by Yagi (Fig. 1, [0032-0033]). The flexible substrate being spirally wound and zigzag along a longitudinal direction gives it more slack/flexibility, preventing the flexible substrate from breaking as the ultrasound probe bends as recognized by Yagi ([0004], [0013], [0033], [0043]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bielewicz (US20090292199) in view of Wakabayashi (US20080200811) as applied to claim 1 above, and further in view of Chou (US20150366508).
Regarding claim 10, Bielewicz in view of Wakabayashi teaches the invention as claimed above in claim 1.
Bielewicz further teaches wherein the second connection part (282) of the flexible substrate comprises two opposing surfaces (Fig. 21). Figure 21 shows the second connection part (282) has an inner and outer surface.
However, Bielewicz fails to teach wherein the flexible substrate further comprises a plurality of electrodes formed on the two opposing surfaces of the second connection part, and wherein the coaxial cores are connected to the plurality of electrodes on the two opposing surfaces of the second connecting part.
Chou teaches a catheter system (2) comprising a flex-PVB catheter (100) ([0073]). Chou teaches the catheter (100) includes a set of splines (120) which includes at least one flex-PCB substrate (200) to which electronic elements (150) are provided on ([0077]). Cho further teaches the catheter (100) to include connection points or electrodes (104) to which wires (115) are connected to in order to connect the catheter to external electrical connections ([0079]). Chou teaches these wires (115) may comprise a coaxial cable ([0080]). Chou teaches the flex-PCB substrate (200) may comprise electrical pathways on both sides/surfaces (double sided), wherein connection points (104) can be formed on either or both sides of the flex-PCB substrate (200) (Figs. 2A & 2B, [0086]). Figures 2A and 2B provide bottom and top views of a flexible printed circuit board ([0056]), in which it can be seen that connection points (104) are in both views. Therefore, Chou teaches a flexible substrate with electrodes formed on both its top and bottom sides.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Bielewicz to have electrodes formed on both sides of the flexible substrate to connect to a coaxial cable as taught by Chou (Figs. 2A & 2B, [0079-0080], [0086]). The modification of Bielewicz with the teachings of Chou to have a double sided flexible substrate would result in electrodes being provided on both the inner and outer surfaces of the second connection part (282), allowing for lower interconnection density on both surfaces as the electrodes are split/shared between the surfaces. Källbäck as cited in regarding claims 6-7 also teaches a double sided flexible circuit ([0043-0044])to and teaches it is more difficult and expensive to manufacture a device with a high density of electronic components ([0005]). Therefore, it would be obvious to modify Bielewicz to have electrodes formed on both surfaces because it would lower interconnection density and thus lower the difficulty and cost to manufacture as recognized by Källbäck ([0005]).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bielewicz (US20090292199) in view of Wakabayashi (US20080200811) as applied to claim 1 above, and further in view of Itoi (US20030065261).
Regarding claim 11, Bielewicz in view of Wakabayashi teaches the invention as claimed above in claim 1.
However, Bielewicz fails to teach wherein the flexible substrate comprises: a plurality of first electrodes electrically connected to the piezoelectric elements, respectively; and a plurality of second electrodes electrically connected to the plurality of first electrodes and the coaxial cores, respectively.
Wakabayashi teaches the flexible sheet (39) to include electrodes (35) which are connected to CMUT cells (30) of transducer elements (25) (Fig. 6, [0074], [0078]). Wakabayashi teaches the flexible sheet (39) to extend from a proximal end of the transducer elements (25) and further comprise signal electrode pads (24a) which are connected to coaxial cables (27) (Fig. 8, [0086]). Wakabayashi further teaches the signal electrode pads (24a) are electrically connected to the electrodes (35) corresponding to transducer elements (25) ([0087]).
However Bielewicz, when modified by Wakabayashi, further fails to teach wherein a longitudinal direction of each of the plurality of second electrodes on a surface of connection is oblique along a direction in which cores of the coaxial cores enter.
Itoi teaches an ultrasound endoscope (1) (Fig. 1, [0029]). Itoi teaches the endoscope (1) to comprise an ultrasound probe (10) and ultrasound transducer (20) (Fig. 2, [0030]). Itoi further teaches the ultrasound transducer (20) is connected to a flexible wiring film (33) (Fig. 2, [0032-0033]). Itoi teaches this flexible wiring film (33) to include electrodes (35) and wire connection points (34) (Fig. 3, [0033]), wherein the electrodes (35) are connected to the connection points (34) via a wiring pattern (36) formed on the flexible wiring film (33) (Fig. 2, [0033]). Itoi teaches the electrodes (35) are connected to the ultrasound transducer (20) ([0036]) and the connection points (34) are connected to signal wires (32) ([0033]). As shown in Figure 3, the longitudinal direction of the connection points (34) is oblique along a direction in which the signal lines (32) enter.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Bielewicz to have the flexible substrate further comprise electrodes connected to transducer elements and a coaxial cable as taught by Wakabayashi (Figs. 6 & 8, [0078], [0086-0087]). Bielewicz teaches a flexible support member (280) configured to support an ultrasonic imaging array and is capable of pivoting (Fig. 21, [0221]). However, Bielewicz does not explicitly teach any electrodes formed in the flexible support member (280). Modifying Bielewicz with the teachings of Wakabayashi would result in the flexible support member (280) being composed of a flexible circuit board in which electrodes and conductive traces are incorporated in. The modification would allow for a means of sending and receiving signals to the ultrasonic imaging array which is mounted on the first connection part (286) of the support member (280) in order to generate ultrasound images.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the invention of Bielewicz in view of Wakabayashi to have the longitudinal direction of the electrodes be oblique to the direction at which the coaxial cables enter as taught by Itoi (Fig. 3). Itoi’s Figure 3 teaches by having the longitudinal direction of the electrodes (34) face a certain direction, they can be neatly arranged in rows in which minimal space is taken up on the flexible wiring film; this gives more room for the electrodes (35) to be spaced apart to establish stable connections to transducer elements ([0033]). Furthermore as can be seen in Figure 3, the signal lines (32) bend in order to connect to the electrodes (34), wherein these bends show there is slack or a lack of tautness, allowing for the signal wires to be subjected to some additional bending without breaking off the soldering connections to the electrodes (34) ([0033]). Modifying Bielewicz in view of Wakabayashi with the teachings of Itoi would result in adding bends or slack to the coaxial cables and adjusting the longitudinal direction of the electrodes accordingly with the bend. This way, there would be less strain on the coaxial cables as the endoscope is bent.
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bielewicz (US20090292199) in view of Wakabayashi (US20080200811) as applied to claim 1 above, and further in view of Ohara (US20010041839).
Regarding claim 12, Bielewicz in view of Wakabayashi teaches the invention as claimed above in claim 1.
However, Bielewicz fails to teach the invention further comprising: an insertion part to which the flexible substrate, the ultrasound transducer and the ultrasound cable are arranged, wherein the insertion part defines a channel, and wherein in a cross section passing the longitudinal direction, a straight line passing through a center of the ultrasound cable and a center of the channel passes through a center axis of the insertion part.
Ohara teaches a forward viewing and radial scanning ultrasonic endoscope (Fig. 2, [0023]). Ohara teaches the endoscope to comprise a flexible tube (1), a bending portion (2), a tip body (3), and an ultrasonic probe (4) (Fig. 2) ([0023]). Ohara teaches the flexible tube is configured to be inserted into a body cavity ([0023]). Ohara teaches flexible boards (43) are connected to ultrasonic vibrators (41) located at the distal tip (Fig. 3, [0026-0028]). Furthermore, Ohara teaches a signal cable (14c) to extend into the bending portion (2) ([0043]) and an insertion channel (15) to extend through the flexible tube (1) ([0024]). As shown from Figures 1 and 9, a straight line in Figure 9 passes through a cross-section the signal cable (14c, not shown in Figure 9 but in Figure 1, is the circle within 41 to the left of 15) and the and the insertion channel (15), which passes through a center axis of the cross-section of the insertion part, wherein Figure 9 is a cross-section of IX-IX of Figure 1 ([0018]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Bielewicz to arrange the ultrasound cable and channel in such a way that a straight line between the two passes a center axis of the insertion part. Aligning the ultrasound cable and channel, whose cross-sectional areas are large, in such a manner would yield the predictable result of optimal space usage within the insertion part so as to keep the diameter of the insertion part minimal. Having a small diameter insertion part allows for easier maneuverability within a body cavity while avoiding collision with surrounding tissues.
Regarding claim 13, Bielewicz in view of Wakabayashi and Ohara teaches the invention as claimed above in claim 12.
However, Bielewicz fails to teach the invention further comprising: an imaging sensor arranged to the insertion part, wherein the imaging sensor is configured to capture a forward viewing image in the longitudinal direction, wherein the straight line is parallel with a direction corresponding to a vertical direction of the forward viewing image captured by the imaging sensor.
Ohara teaches a forward-viewing imaging device (14b) placed coincident to or overlapping the ultrasound cable (14c) (Fig. 1 & 9, [0043], [0048], wherein Figures 1 and 9 are of the distal tip region of the insertion portion ([0010], [0018])). Figures 1 and 2 show the imaging device (14b) is configured to capture a forward viewing image in a longitudinal direction ([0023]). Since the forward-viewing imaging device (14b) is placed coincident to, and in front of, the ultrasound cable (14c) (Fig 1),  the straight line also passes through the center of the forward-viewing imaging device (14b). Ohara further teaches an anti-rotation member (13) is fitted into the ultrasonic probe (4) so that the tip body (3) and ultrasonic probe (4) do not rotate ([0040]). Ohara teaches the reason for this is to ensure the direction of the ultrasonic scan and orientation of the viewing field (imaging sensor’s viewing direction) are correctly aligned or “set to satisfy the correct relationship” ([0040]). As shown from figures 4 and 9, the direction of the ultrasonic scan is parallel with the straight line that passes through the ultrasound cable (14c) and channel (15). Because the direction of the ultrasonic scan is also parallel with the orientation of the viewing field, the vertical direction of the forward viewing image is parallel with the straight line.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Bielewicz to include a forward-viewing imaging sensor and have the direction of the ultrasonic scan and orientation of the viewing field align as taught by Ohara ([0040], [0043]). Because the user of the endoscope relies on the forward-viewing image for navigation, having the direction of the ultrasonic scan align with the vertical direction of the image makes taking and/or reading the ultrasound images more intuitive as the scan is directed either downwards or upwards relative to the forward viewing image. Furthermore, Ohara recognizes image shake is an issue and so Ohara further includes an anti-rotation member (13) to maintain the alignment of the direction of the ultrasonic scan and the orientation of the camera’s viewing field ([0040]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOMMY T LY whose telephone number is (571)272-6404. The examiner can normally be reached M-Th 8:30-7:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOMMY T LY/           Examiner, Art Unit 3793                                                                                                                                                                                             /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793